TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00631-CR







Benjamin Fira, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT


NO. B-99-0068-S, HONORABLE BARBARA WALTHER, JUDGE PRESIDING







Benjamin Fira appeals from an order revoking community supervision.  The
underlying offense is fraudulent transfer of a motor vehicle, for which the district court imposed
sentence of confinement for eighteen months.  See Tex. Penal Code Ann. § 32.34 (West 1994).

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by advancing a contention counsel says might arguably support the appeal.  See also
Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy
of counsel's brief was delivered to appellant, and appellant was advised of his right to examine
the appellate record and to file a pro se brief.  No pro se brief has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  A discussion of the contention advanced in counsel's brief would
serve no beneficial purpose.

The order revoking community supervision is affirmed.



				                                                                       


				Lee Yeakel, Justice

Before Justices Jones, Yeakel and Patterson

Affirmed

Filed:   April 6, 2000

Do Not Publish